 



Exhibit 10.13.6
AMENDMENT NO. 5
TO THE
RPM INTERNATIONAL INC. DEFERRED COMPENSATION PLAN
     THIS AMENDMENT NO. 5 to the RPM International Inc. Deferred Compensation
Plan (the “Plan”) is executed by RPM International Inc. (the “Company”) as of
the date set forth below.
WITNESSETH:
     WHEREAS, the Company established the Plan on May 31, 2002 and maintains the
Plan for the benefit of a select group of management employees, highly
compensated employees and directors of the Company and its subsidiaries; and
     WHEREAS, Section 409A of the Internal Revenue Code (the “Code”) generally
is effective with respect to amounts deferred under the Plan after December 31,
2004; and
     WHEREAS, the Internal Revenue Service has issued transition guidance for
amounts subject to Code Section 409A and such guidance permits initial deferral
elections for salary and bonuses paid in 2005 to be made until March 15, 2005,
permits participants to terminate participation in the Plan or to cancel
deferral election until December 31, 2005 and permits participants to make
distribution elections until December 31, 2006 (collectively the “Transition
Rules”); and
     WHEREAS, the Company desires to amend the Plan to provide the elections
permitted by the Transition Rules; and
     WHEREAS, the Company reserved the right, pursuant to Section 13.2 of the
Plan, to make certain amendments thereto;
     NOW, THEREFORE, pursuant to Section 13.2 of the Plan and effective as of
January 1, 2005, the Company hereby amends the Plan as follows:

1



--------------------------------------------------------------------------------



 



     1. Section 3.3 of the Plan is hereby amended by the addition of a new
paragraphs (d) and (e) to read as follows:

  “(d)   Notwithstanding paragraphs (a), (b) and (c) of this Section, and any
other provision of the Plan that may provide, or may be interpreted to provide,
to the contrary, a Participant may make an irrevocable deferral election as
provided in this paragraph (d) with respect to amounts deferred under this Plan
that are subject to Code Section 409A and that relate all or in part to services
performed on or before December 31, 2005. Such irrevocable deferral election
must be made on an Election Form that is completed, signed and submitted to the
Committee by the earlier of (i) the date that such amounts have been paid or
become payable, or (ii) March 15, 2005. The amount deferred pursuant to such
election together with other amounts deferred for the Plan Year must satisfy the
minimum deferral amounts of Section 3.1.     (e)   Notwithstanding paragraphs
(a), (b) (c) and (d), and any other provision of the Plan that may provide, or
may be interpreted to provide, to the contrary, with regard to amounts subject
to Code Section 409A, a Participant may elect to terminate all or a level of his
or her participation in the Plan or elect to cancel all or a portion of his or
her deferral election provided such election is provided to the Committee on or
before December 31, 2005. The amounts subject to the termination or cancellation
election shall be paid to the Participant in, and included in the income of the
Participant for, 2005 or, if later, on the date the Participant earns and is
vested in such amounts.”

     2. Article 3 of the Plan is hereby amended by the addition of a new
Section 3.13 to read as follows:

  “3.13.   Change In Distribution Elections Before December 31, 2006 For Code
Section 409A Amounts. A Participant’s vested Account Balance shall be paid as
provided by the Plan and, where permitted under the Plan, as elected by the
Participant. On or before December 31, 2006, a Participant may change his or her
payment elections (including any election regarding the form and timing of a
payment) for vested amounts and benefits of the Plan that are subject to Code
Section 409A and that are deferred prior to the election. A Participant may not
in calendar year 2006, however, change any payment election with respect to any
vested amounts or benefits subject to Code Section 409A that he or she would
otherwise receive in calendar year 2006, or cause any such amount or benefit to
be paid in calendar year 2006 that would otherwise not be received in calendar
year 2006.”

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, RPM INTERNATIONAL INC., by its duly authorized officer,
has caused this Amendment No. 5 to the RPM International Inc. Deferred
Compensation Plan to be signed this 16th day of December, 2005.

                  RPM INTERNATIONAL INC.    
 
           
 
  By:   /s/ Ronald A. Rice
 
   
 
           
 
  Its:   Senior Vice President
 
   

3